Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 1 of 64 PageID #: 22




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------X

 UNITED STATES OF AMERICA                                  DEFERRED PROSECUTION
                                                           AGREEMENT
             - against -
                                                           Cr. No. 20-00584 (RPK) (RML)
 DEUTSCHE BANK
 AKTIENGESELLSCHAFT

 ---------------------------X

                           DEFERRED PROSECUTION AGREEMENT

        Defendant Deutsche Bank Aktiengesellschaft (the “Company”), pursuant to authority

 granted by the Company’s Management Board reflected in Attachment B, and the United States

 Department of Justice, Criminal Division, Fraud Section (the “Fraud Section”) and Money

 Laundering and Asset Recovery Section (“MLARS”), and the United States Attorney’s Office for

 the Eastern District of New York (collectively, the “Offices”) enter into this Deferred Prosecution

 Agreement (the “Agreement”).

                    Criminal Information and Acceptance of Responsibility

        1.      The Company acknowledges and agrees that the Offices will file the attached two-

 count criminal Information in the United States District Court for the Eastern District of New York

 charging the Company with: (1) one count of conspiracy to commit an offense against the United

 States, in violation of Title 18, United States Code, Section 371, that is, to violate: (a) the books

 and records provisions of the Foreign Corrupt Practices Act (“FCPA”), as amended, Title 15,

 United States Code, Sections 78m(b)(2)(A), 78m(b)(5), and 78ff(a); and (b) the internal controls

 provisions of the FCPA, as amended, Title 15, United States Code, Sections 78m(b)(2)(B),

 78m(b)(5), and 78ff(a); and (2) one count of conspiracy to commit wire fraud affecting a financial


                                                  1
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 2 of 64 PageID #: 23




 institution, in violation of Title 18, United States Code, Section 1349. In so doing, the Company:

 (a) knowingly waives any right it may have to indictment on these charges, as well as all rights to

 a speedy trial pursuant to the Sixth Amendment to the United States Constitution, Title 18, United

 States Code, Section 3161, and Federal Rule of Criminal Procedure 48(b); and (b) knowingly

 waives any objection with respect to venue to any charges by the United States arising out of the

 conduct described in the Statement of Facts attached as Attachment A (“Statement of Facts”) and

 consents to the filing of the Information, as provided under the terms of this Agreement, in the

 United States District Court for the Eastern District of New York. The Offices agree to defer

 prosecution of the Company pursuant to the terms and conditions described below.

        2.      The Company admits, accepts, and acknowledges that it is responsible under United

 States law for the acts of its officers, directors, employees, and agents as charged in the

 Information, and as set forth in the Statement of Facts, and that the allegations described in the

 Information and the facts described in the Statement of Facts are true and accurate. The Company

 agrees that, effective as of the date the Company signs this Agreement, in any prosecution that is

 deferred by this Agreement, it will not dispute the Statement of Facts set forth in this Agreement,

 and, in any such prosecution, the Statement of Facts shall be admissible as: (a) substantive

 evidence offered by the government in its case-in-chief and rebuttal case; (b) impeachment

 evidence offered by the government on cross-examination; and (c) evidence at any sentencing

 hearing or other hearing. In addition, in connection therewith, the Company agrees not to assert

 any claim under the United States Constitution, Rule 410 of the Federal Rules of Evidence, Rule

 11(f) of the Federal Rules of Criminal Procedure, Section 1B1.1(a) of the United States Sentencing

 Guidelines (“U.S.S.G.” or “Sentencing Guidelines”), or any other federal rule that the Statement

 of Facts should be suppressed or is otherwise inadmissible as evidence in any form.

                                                 2
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 3 of 64 PageID #: 24




                                      Term of the Agreement

        3.      This Agreement is effective for a period beginning on the date on which the

 Information is filed and ending three years from that date (the “Term”). The Company agrees,

 however, that, in the event the Offices determine, in their sole discretion, that the Company has

 knowingly violated any provision of this Agreement or has failed to completely perform or fulfill

 each of the Company’s obligations under this Agreement, an extension or extensions of the Term

 may be imposed by the Offices, in their sole discretion, for up to a total additional time period of

 one year, without prejudice to the Offices’ right to proceed as provided in Paragraphs 23 to 25

 below. Any extension of the Agreement extends all terms of this Agreement, including the terms

 of the reporting requirement in Attachment D, for an equivalent period. Conversely, in the event

 the Offices find, in their sole discretion, that there exists a change in circumstances sufficient to

 eliminate the need for the reporting requirement in Attachment D, and that the other provisions of

 this Agreement have been satisfied, the Agreement may be terminated early. If the Court refuses

 to grant exclusion of time under the Speedy Trial Act, Title 18, United States Code, Section

 3161(h)(2), the Term shall be deemed to have not begun, and all the provisions of this Agreement

 shall be deemed null and void, except that the statute of limitations for any prosecution relating to

 the conduct described in the Statement of Facts shall be tolled from the date on which this

 Agreement is signed until the date the Court refuses to grant the exclusion of time plus six months,

 and except for the provisions contained within Paragraph 2 of this Agreement.

                                     Relevant Considerations

        4.      The Offices enter into this Agreement based on the individual facts and

 circumstances presented by this case and the Company, including:



                                                  3
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 4 of 64 PageID #: 25




                a.      the Company engaged in two separate and factually unrelated multiyear

 criminal schemes, namely, the FCPA scheme charged in Count One of the Information, which was

 investigated by the Offices, and the commodities trading scheme charged in Count Two of the

 Information, which was separately investigated by the Fraud Section. For reasons of efficiency

 and convenience, the Offices and the Company have agreed to resolve both investigations at the

 same time in this case;

                                          The FCPA Case

                b.      the Company did not receive voluntary disclosure credit pursuant to the

 FCPA Corporate Enforcement Policy in the Department of Justice Manual 9-47.120, or pursuant

 to the Sentencing Guidelines, because it did not voluntarily and timely self-disclose to the Offices

 the FCPA conduct described in the Statement of Facts;

                c.         the Company received full credit for its cooperation with the FCPA

 investigation conducted by the Offices, including making detailed factual presentations, providing

 regular updates on the Company’s internal investigation, highlighting key facts and documents,

 making foreign-based employees available for interviews in the United States, and producing

 extensive documentation to the Offices, including documents located in foreign jurisdictions;

                d.      the Company provided to the Offices all relevant facts known to it,

 including information about the individuals involved in the conduct described in the Statement of

 Facts and conduct disclosed to the Offices prior to the Agreement;

                e.      the Company engaged in remedial measures, including: conducting a robust

 root cause analysis and taking substantial steps to remediate and address the misconduct, including

 significantly enhancing its internal accounting controls, its anti-bribery and anti-corruption

 program, and its Business Development Consultants (“BDCs”) program on a global basis; making

                                                  4
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 5 of 64 PageID #: 26




 a significant reduction in the number of BDCs used by the Company; imposing a requirement that

 the Anti-Fraud, Bribery and Corruption function (“AFBC”) approve, and a member of the

 Management Board support, any new BDC arrangement; undertaking a review of BDCs on an

 annual basis with involvement by representatives of AFBC; instituting enhanced due diligence

 procedures and practices related to BDCs; and instituting enhanced anti-bribery training for

 employees. The Company also undertook employment actions based on the findings, which

 included disciplining and terminating certain employees;

               f.      the Company’s 2015 Deferred Prosecution Agreement with the Fraud

 Section and the Department of Justice’s Antitrust Division for criminal violations in connection

 with the Company’s manipulation of the London Interbank Offered Rate (“LIBOR Resolution”),

 including the guilty plea of a Company subsidiary, and the imposition of an independent

 compliance monitorship in 2015, which is ongoing;

               g.      although the Company had inadequate anti-corruption controls and an

 inadequate anti-corruption compliance program during the period of the conduct described in the

 Statement of Facts, the Company has enhanced and has committed to continuing to enhance its

 anti-bribery and anti-corruption program and internal controls, including ensuring that its

 compliance program satisfies the minimum elements set forth in Attachment C to this Agreement

 (Corporate Compliance Program);

               h.      based on the Company’s remediation and the current state of its anti-

 corruption compliance program, the Company’s agreement to report to the Offices as set forth in

 Attachment D to this Agreement (Corporate Compliance Reporting), and the Company’s

 independent compliance monitor obligations in connection with the LIBOR Resolution, the

 Offices determined that an independent compliance monitor was unnecessary;

                                                5
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 6 of 64 PageID #: 27




                i.      the nature and seriousness of the offense conduct, as described in the

 Statement of Facts, including making corrupt payments to BDCs, the willful falsification of books

 and records to conceal those improper payments, and the willful failure to implement an adequate

 system of internal controls;

                j.      the Company’s contemporaneous parallel resolution with the U.S.

 Securities and Exchange Commission (“SEC”) through a cease-and-desist proceeding relating to

 the corruption conduct described in the attached Statement of Facts, and the Company’s agreement

 to pay $35,145,619 in disgorgement and prejudgment interest of $8,184,003;

                k.      the Company has agreed to continue to cooperate with the Offices in any

 ongoing investigation as described in Paragraph 5 below;

                                  The Commodities Trading Case

                l.      the Company did not receive voluntary disclosure credit, because it did not

 voluntarily and timely self-disclose to the Fraud Section the commodities trading conduct

 described in the Statement of Facts;

                m.      the Company received full credit for its cooperation with the commodities

 trading investigation conducted by the Fraud Section, including producing extensive

 documentation in ways that did not implicate foreign data privacy laws;

                n.      the Company provided to the Fraud Section all relevant facts known to it,

 including information about the individuals involved in the conduct described in the Statement of

 Facts and conduct disclosed to the Fraud Section prior to the Agreement;

                o.      although negotiations to resolve the commodities trading investigation did

 not begin until late October 2020, the Company promptly accepted responsibility and agreed to

 resolve the investigation;

                                                 6
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 7 of 64 PageID #: 28




                p.     all of the commodities trading conduct described in the Statement of Facts

 preceded the Company’s 2015 Deferred Prosecution Agreement with the Fraud Section and the

 Department of Justice’s Antitrust Division for criminal violations in connection with the LIBOR

 resolution, which also involved manipulative and deceptive trading practices, and the imposition

 of an independent compliance monitorship in 2015, which is ongoing;

                q.     although the Company had inadequate commodities trading controls and an

 inadequate commodities trading compliance program during the period of the conduct described

 in the Statement of Facts, the Company has enhanced and has committed to continuing to enhance

 its commodities trading compliance program and internal controls under the independent

 compliance monitorship;

                r.     the nature and seriousness of the offense conduct, as described in the

 Statement of Facts, including many instances of unlawful trading in precious metals futures

 contracts by five traders on three continents between approximately 2008 and 2013, resulting in at

 least $1,223,738 of loss to other futures market participants and significant harm to the integrity

 of core U.S. commodities markets;

                s.     the Company’s prior resolution with the U.S. Commodity Futures Trading

 Commission (“CFTC”) on January 29, 2018, through a proceeding and order relating to the

 commodities trading conduct described in the attached Statement of Facts, and the Company’s

 payment of a $30 million civil monetary penalty; and

                t.     the Company has agreed to continue to cooperate with the Offices in any

 ongoing investigation as described in Paragraph 5 below;

                u.     accordingly, after considering (a) through (t) above, the Offices believe that

 the appropriate resolution in this case is a Deferred Prosecution Agreement with the Company; a

                                                 7
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 8 of 64 PageID #: 29




 criminal monetary penalty in the amount of $79,561,206 for the conduct related to violations of

 the FCPA accounting provisions, and a criminal monetary penalty in the amount of $5,625,000 for

 the conduct related to commodities trading in violation of the wire fraud statute, which both reflect

 a discount of twenty-five percent off the middle of the otherwise-applicable Sentencing Guidelines

 fine range, rather than a discount off the bottom of the fine range, to reflect the Company’s prior

 similar misconduct; disgorgement of $681,480 and payment of $1,223,738 to compensate victims

 relating to the commodities trading conduct; and the Company’s agreement to report to the Offices

 as set forth in Attachment D to this Agreement.

                       Future Cooperation and Disclosure Requirements

        5.      The Company shall cooperate fully with the Offices in any and all matters relating

 to the conduct described in the Statement of Facts and other conduct under investigation by the

 Offices at any time during the Term, subject to applicable laws and regulations, until the later of

 the date upon which all investigations and prosecutions arising out of such conduct are concluded,

 or the end of the Term. At the request of the Offices, the Company shall also cooperate fully with

 other domestic or foreign law enforcement and regulatory authorities and agencies, as well as the

 Multilateral Development Banks (“MDBs”), in any investigation of the Company, its subsidiaries,

 or its affiliates, or any of its present or former officers, directors, employees, agents, and

 consultants, or any other party, in any and all matters relating to the conduct described in this

 Agreement and the Statement of Facts and other conduct under investigation by the Offices. The

 Company’s cooperation pursuant to this Paragraph is subject to applicable law and regulations, as

 well as valid claims of attorney-client privilege or attorney work product doctrine; however, the

 Company must provide to the Offices a log of any information or cooperation that is not provided

 based on an assertion of law, regulation, or privilege, and the Company bears the burden of

                                                   8
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 9 of 64 PageID #: 30




 establishing the validity of any such assertion. The Company agrees that its cooperation pursuant

 to this paragraph shall include, but not be limited to, the following:

                 a.      The Company shall truthfully disclose all factual information with respect

 to its activities, those of its subsidiaries, and affiliates, and those of its present and former directors,

 officers, employees, agents, and consultants, including any evidence or allegations and internal or

 external investigations, about which the Company has any knowledge or about which the Offices

 may inquire. This obligation of truthful disclosure includes, but is not limited to, the obligation of

 the Company to provide to the Offices, upon request, any document, record or other tangible

 evidence about which the Offices may inquire of the Company.

                 b.      Upon request of the Offices, the Company shall designate knowledgeable

 employees, agents or attorneys to provide to the Offices the information and materials described

 in Paragraph 5(a) above on behalf of the Company. It is further understood that the Company

 must at all times provide complete, truthful, and accurate information.

                 c.      The Company shall use its best efforts to make available for interviews or

 testimony, as requested by the Offices, present or former officers, directors, employees, agents and

 consultants of the Company. This obligation includes, but is not limited to, sworn testimony before

 a federal grand jury or in federal trials, as well as interviews with domestic or foreign law

 enforcement and regulatory authorities.           Cooperation under this Paragraph shall include

 identification of witnesses who, to the knowledge of the Company, may have material information

 regarding the matters under investigation.

                 d.      With respect to any information, testimony, documents, records or other

 tangible evidence provided to the Offices pursuant to this Agreement, the Company consents to

 any and all disclosures, subject to applicable laws and regulations, to other governmental

                                                      9
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 10 of 64 PageID #: 31




  authorities, including United States authorities and those of a foreign government, as well as the

  MDBs, of such materials as the Offices, in their sole discretion, shall deem appropriate.

         6.      In addition to the obligations in Paragraph 5, during the Term, should the Company

  learn of any evidence or allegation of conduct that may constitute a violation of the FCPA anti-

  bribery or accounting provisions had the conduct occurred within the jurisdiction of the United

  States, the Company shall promptly report such evidence or allegation to the Offices.

                                Total Criminal Monetary Amount

         7.      The Offices and the Company agree that the Total Criminal Monetary Amount to

  be paid by the Company pursuant to this Agreement is $87,091,424, which is comprised of the

  following components set forth below: (1) a criminal monetary penalty of $79,561,206 relating to

  the FCPA conduct, as well as a criminal monetary penalty of $5,625,000 relating to the

  commodities trading conduct; (2) a Criminal Disgorgement Amount of $681,480 relating to the

  commodities trading conduct; and (3) and payment of $1,223,738 to compensate victims of the

  commodities trading conduct for their losses as set forth in Paragraph 4(u) above (hereafter, the

  “Victim Compensation Amount”).

         8.      The Offices agree that the criminal monetary penalty of $5,625,000 relating to the

  commodities trading conduct is fully credited against the $30 million civil monetary penalty

  imposed on the Company by the CFTC in connection with the CFTC’s January 29, 2018

  proceeding and order.

                              Payment of Criminal Monetary Penalty

         9.      With respect to the FCPA conduct in the Statement of Facts, the Offices and the

  Company agree that application of the Sentencing Guidelines to determine the applicable fine

  range yields the following analysis:

                                                  10
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 11 of 64 PageID #: 32




             a.     The November 1, 2018 version of the Sentencing Guidelines is applicable
                    to this matter.

             b.     Offense Level. Based upon U.S.S.G. § 2B1.1, the total offense level is 30,
                    calculated as follows:

                    § 2B1.1(a)(2)         Base Offense Level                            6

                    § 2B1.1(b)(1)(L)      Value of Benefit Received                   +22
                                          (more than $25,000,000 but not
                                          more than $65,000,000)

                    § 2B1.1(b)(10)(B)     Conduct Occurred Outside of                  +2
                                          the United States
                                                                                 __________
                    TOTAL                                                              30

             c.     Base Fine. Based upon U.S.S.G. § 8C2.4(a)(2), the base fine is
                    $35,360,536.

             d.     Culpability Score. Based upon U.S.S.G. § 8C2.5, the culpability score is
                    10, calculated as follows:

                    (a)    Base Culpability Score                                       5

                    (b)(1) The organization had 5,000 or more
                           employees and tolerance of the offense by substantial
                           authority personnel was pervasive throughout the
                           organization                                                +5

                    (c)(2) The organization committed part of the instant
                           offense less than 5 years after a criminal adjudication
                           based on similar misconduct                                 +2

                    (g)(2) The organization clearly demonstrated
                           recognition and affirmative acceptance of
                           responsibility for its criminal conduct                      -2
                                                                                 _________
                    TOTAL                                                              10

             Calculation of Fine Range:

             Base Fine                                           $35,360,536

             Multipliers                                         2(min)/4(max)

                                             11
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 12 of 64 PageID #: 33




                 Fine Range                                          $70,721,072 / $141,442,144

  The Company agrees to pay a total criminal monetary penalty in the amount of $79,561,206 (the

  “Total Criminal Monetary Penalty”). This reflects a twenty-five percent discount off the middle

  of the applicable Sentencing Guidelines fine range. The Total Criminal Monetary Penalty will be

  paid to the United States Treasury within ten business days of the execution of this Agreement, of

  which $20,000,000 will be paid to the United States Postal Inspection Service Consumer Fraud

  Fund. The Company and the Offices agree that this penalty is appropriate given the facts and

  circumstances of this case, including the Relevant Considerations described in Paragraph 4 of this

  Agreement. The Total Criminal Monetary Penalty is final and shall not be refunded. Furthermore,

  nothing in this Agreement shall be deemed an agreement by the Offices that the Total Criminal

  Monetary Penalty is the maximum penalty that may be imposed in any future prosecution, and the

  Offices are not precluded from arguing in any future prosecution that the Court should impose a

  higher fine, although the Offices agree that under those circumstances, they will recommend to the

  Court that any amount paid under this Agreement should be offset against any fine the Court

  imposes as part of a future judgment. The Company acknowledges that no tax deduction may be

  sought in connection with the payment of any part of the Total Criminal Monetary Penalty. The

  Company shall not seek or accept directly or indirectly reimbursement or indemnification from

  any source with regard to the penalty or disgorgement amounts that the Company pays pursuant

  to this Agreement or any other agreement entered into with an enforcement authority or regulator

  concerning the facts set forth in the Statement of Facts.




                                                   12
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 13 of 64 PageID #: 34




         10.     With respect to the commodities trading conduct in the Statement of Facts, the

  Offices and the Company agree that application of the Sentencing Guidelines to determine the

  applicable fine range yields the following analysis:

                 a.     The November 1, 2018 version of the Sentencing Guidelines is applicable
                        to this matter.1

                 b.     Offense Level. Based upon U.S.S.G. § 2B1.1, the total offense level is 25,
                        calculated as follows:

                        (a)(1)          Base Offense Level                            7

                        (b)(1)(H)       Loss of More Than $550,000                  +14

                        (b)(2)(A)(i)    More Than 10 Victims                         +2

                        (b)(10)         Sophisticated Means                          +2

                                                                             __________
                        TOTAL                                                       25

                 c.     Base Fine. Based upon U.S.S.G. § 8C2.4(a)(1), the base fine is $5,000,000
                        (the fine indicated in the Offense Level Fine Table)

                 d.     Culpability Score. Based upon U.S.S.G. § 8C2.5, the culpability score is 5,
                        calculated as follows:

                        (a)             Base Culpability Score                        5

                        (b)(4)          The relevant unit had 50 or more employees
                                        and an individual within substantial authority
                                        personnel participated in, condoned, or
                                        was willfully ignorant of the offense         +2

                        (g)(2)          The organization cooperated in the
                                        investigation, and clearly demonstrated
                                        recognition and affirmative acceptance of
                                        responsibility for its criminal conduct       -2
                                                                                     ___

  1
    Application of the version of the Sentencing Guidelines that was in effect at the time of the
  commodities trading conduct described in the Statement of Facts would result in a higher total
  offense level and base fine amount. See U.S.S.G. § 1B1.11.

                                                  13
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 14 of 64 PageID #: 35




                         TOTAL                                                         5

                 Calculation of Fine Range:

                 Base Fine                                            $5,000,000

                 Multipliers (U.S.S.G. § 8C2.6)                       1(min)/2(max)

                 Fine Range                                           $5,000,000 / $10,000,000

  The Offices have determined that a criminal monetary penalty in the amount of $5,625,000 (the

  “Commodities Criminal Monetary Penalty”) is appropriate as to the commodities trading conduct.

  The Commodities Criminal Monetary Penalty reflects a twenty-five percent discount off the

  middle of the applicable Sentencing Guidelines fine range. However, as noted above, the Offices

  are fully crediting the Commodities Criminal Monetary Penalty against the $30 million civil

  monetary penalty imposed by the CFTC in connection with its January 29, 2018 proceeding and

  order.

                             Payment of Criminal Disgorgement Amount

           11.   The Company hereby agrees to disgorge to the United States the sum of $681,480

  (the “Criminal Disgorgement Amount”). The Criminal Disgorgement Amount has been calculated

  by the Offices based on the unlawful trading profits for the commodities trading conduct described

  in the Statement of Facts. The Company shall pay the Criminal Disgorgement Amount no later

  than ten (10) business days after the Agreement is fully executed, pursuant to payment instructions

  provided by the Offices in their sole discretion.

           12.   The Criminal Disgorgement Amount paid is final and shall not be refunded should

  the Offices later determine that the Company has breached this Agreement and commence a

  prosecution against the Company. In the event of a breach of this Agreement and subsequent

  prosecution, the Offices may pursue additional civil and criminal forfeiture in excess of the

                                                      14
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 15 of 64 PageID #: 36




  Criminal Disgorgement Amount. The Offices agree that in the event of a subsequent breach and

  prosecution, they will recommend to the Court that the amounts paid pursuant to this Agreement

  be offset against whatever forfeiture the Court shall impose as part of its judgment. The Company

  understands that such a recommendation will not be binding on the Court.

                             Payment of Victim Compensation Amount

         13.     The Company agrees to pay the Victim Compensation Amount, which is

  $1,223,738.    The Company shall establish an escrow account and deposit the full Victim

  Compensation Amount into the escrow account no later than ten (10) business days after the

  Agreement is signed.

         14.     The Company agrees to disburse victim compensation payments from the escrow

  account directly to identified victims according to instructions provided by the Fraud Section in

  the Fraud Section’s sole discretion.

         15.     The Company agrees that any part of the Victim Compensation Amount that

  remains unclaimed twelve (12) months after the execution of this Agreement shall revert to the

  United States in the form of an additional criminal monetary penalty, and to pay such additional

  criminal monetary payment to the United States pursuant to payment instructions provided by the

  Fraud Section in its sole discretion.

                                 Conditional Release from Liability

         16.     Subject to Paragraphs 23 to 25, the Offices agree, except as provided in this

  Agreement, that they will not bring any criminal or civil case against the Company or any of its

  branches, representative offices or direct or indirect affiliates, or joint ventures relating to any of

  the conduct described in the Statement of Facts or the criminal Information filed pursuant to this

  Agreement. The Offices, however, may use any information related to the conduct described in

                                                    15
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 16 of 64 PageID #: 37




  the Statement of Facts against the Company: (a) in a prosecution for perjury or obstruction of

  justice; (b) in a prosecution for making a false statement; (c) in a prosecution or other proceeding

  relating to any crime of violence; or (d) in a prosecution or other proceeding relating to a violation

  of any provision of Title 26 of the United States Code.

                 a.      This Agreement does not provide any protection against prosecution for any

  future conduct by the Company.

                 b.      In addition, this Agreement does not provide any protection against

  prosecution of any individuals, regardless of their affiliation with the Company.

                                   Corporate Compliance Program

         17.     The Company represents that it has implemented and will continue to implement a

  compliance and ethics program designed to prevent and detect violations of the FCPA and other

  applicable anti-corruption laws throughout its operations, including those of its affiliates,

  subsidiaries, agents, and joint ventures, and those of its contractors and subcontractors whose

  responsibilities include interacting with foreign officials or other activities carrying a high risk of

  corruption, including, but not limited to, the minimum elements set forth in Attachment C. In

  order to address any deficiencies in its internal accounting controls, policies, and procedures, the

  Company represents that it has undertaken, and will continue to undertake in the future, in a

  manner consistent with all of its obligations under this Agreement, a review of its existing internal

  accounting controls, policies, and procedures, regarding compliance with the FCPA and other

  applicable anti-corruption laws. Where necessary and appropriate, the Company agrees to adopt

  a new compliance program, or to modify its existing one, including internal controls, compliance

  policies, and procedures in order to ensure that it maintains: (a) an effective system of internal

  accounting controls designed to ensure the making and keeping of fair and accurate books, records,

                                                    16
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 17 of 64 PageID #: 38




  and accounts; and (b) a rigorous anti-corruption compliance program that incorporates relevant

  internal accounting controls, as well as policies and procedures designed to effectively detect and

  deter violations of the FCPA and other applicable anti-corruption laws. The compliance program,

  including the internal accounting controls system will include, but not be limited to, the minimum

  elements set forth in Attachment C.

                                 Corporate Compliance Reporting

         18.     The Company agrees that it will report to the Offices annually during the Term

  regarding remediation and implementation of the compliance measures described in Attachment

  C. These reports will be prepared in accordance with Attachment D.

                                        Deferred Prosecution

         19.     In consideration of the undertakings agreed to by the Company herein, the Offices

  agree that any prosecution of the Company for the conduct set forth in the Statement of Facts be

  and hereby is deferred for the Term. To the extent there is conduct disclosed by the Company that

  is not set forth in the Statement of Facts, such conduct will not be exempt from further prosecution

  and is not within the scope of or relevant to this Agreement.

         20.     The Offices further agree that if the Company fully complies with all of its

  obligations under this Agreement, the Offices will not continue the criminal prosecution against

  the Company described in Paragraph 1 and, at the conclusion of the Term, this Agreement shall

  expire. Within six months after the Agreement’s expiration, the Offices shall seek dismissal with

  prejudice of the criminal Information filed against the Company described in Paragraph 1, and

  agree not to file charges in the future against the Company based on the conduct described in this

  Agreement and the Statement of Facts. If, however, the Offices determine during this six-month

  period that the Company breached the Agreement during the Term, as described in Paragraph 23,

                                                  17
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 18 of 64 PageID #: 39




  the Office’s ability to extend the Term, as described in Paragraph 3, or to pursue other remedies,

  including those described in Paragraphs 23 to 25, remains in full effect.

                                       Breach of the Agreement

         21.     If, during the Term, the Company (a) commits any felony under United States

  federal law; (b) provides in connection with this Agreement deliberately false, incomplete, or

  misleading information, including in connection with its disclosure of information about individual

  culpability; (c) fails to cooperate as set forth in Paragraphs 5 and 6 of this Agreement; (d) fails to

  implement a compliance program as set forth in Paragraphs 18 and 19 of this Agreement and

  Attachment C; (e) commits any acts that, had they occurred within the jurisdictional reach of the

  FCPA, would be a violation of the FCPA; or (f) otherwise fails to completely perform or fulfill

  each of the Company’s obligations under the Agreement, regardless of whether the Offices become

  aware of such a breach after the Term is complete, the Company shall thereafter be subject to

  prosecution for any federal criminal violation of which the Offices have knowledge, including, but

  not limited to, the charges in the Information described in Paragraph 1, which may be pursued by

  the Offices in the United States District Court for the Eastern District of New York or any other

  appropriate venue. Determination of whether the Company has breached the Agreement and

  whether to pursue prosecution of the Company shall be in the Offices’ sole discretion. Any such

  prosecution may be premised on information provided by the Company or its personnel. Any such

  prosecution relating to the conduct described in the Statement of Facts or relating to conduct

  known to the Offices prior to the date on which this Agreement was signed that is not time-barred

  by the applicable statute of limitations on the date of the signing of this Agreement may be

  commenced against the Company, notwithstanding the expiration of the statute of limitations,

  between the signing of this Agreement and the expiration of the Term plus one year. Thus, by

                                                   18
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 19 of 64 PageID #: 40




  signing this Agreement, the Company agrees that the statute of limitations with respect to any such

  prosecution that is not time-barred on the date of the signing of this Agreement shall be tolled for

  the Term plus one year. In addition, the Company agrees that the statute of limitations as to any

  violation of federal law that occurs during the Term will be tolled from the date upon which the

  violation occurs until the earlier of the date upon which the Offices are made aware of the violation

  or the duration of the Term plus five years, and that this period shall be excluded from any

  calculation of time for purposes of the application of the statute of limitations.

         22.     In the event the Offices determine that the Company has breached this Agreement,

  the Offices agree to provide the Company with written notice of such breach prior to instituting

  any prosecution resulting from such breach. Within thirty days of receipt of such notice, the

  Company shall have the opportunity to respond to the Offices in writing to explain the nature and

  circumstances of such breach, as well as the actions the Company has taken to address and

  remediate the situation, which explanation the Offices shall consider in determining whether to

  pursue prosecution of the Company.

         23.     In the event the Offices determine that the Company has breached this Agreement:

  (a) all statements made by or on behalf of the Company to the Offices or to the Court, including

  the Statement of Facts, and any testimony given by the Company before a grand jury, a court, or

  any tribunal, or at any legislative hearings, whether prior or subsequent to this Agreement, and any

  leads derived from such statements or testimony, shall be admissible in evidence in any and all

  criminal proceedings brought by the Offices against the Company; and (b) the Company shall not

  assert any claim under the United States Constitution, Rule 11(f) of the Federal Rules of Criminal

  Procedure, Rule 410 of the Federal Rules of Evidence, or any other federal rule that any such

  statements or testimony made by or on behalf of the Company prior or subsequent to this

                                                   19
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 20 of 64 PageID #: 41




  Agreement, or any leads derived therefrom, should be suppressed or are otherwise inadmissible.

  The decision whether conduct or statements of any current director, officer or employee, or any

  person acting on behalf of, or at the direction of, the Company, will be imputed to the Company

  for the purpose of determining whether the Company has violated any provision of this Agreement

  shall be in the sole discretion of the Offices.

         24.     The Company acknowledges that the Offices have made no representations,

  assurances, or promises concerning what sentence may be imposed by the Court if the Company

  breaches this Agreement and this matter proceeds to judgment.                 The Company further

  acknowledges that any such sentence is solely within the discretion of the Court and that nothing

  in this Agreement binds or restricts the Court in the exercise of such discretion.

         25.     On the date that the period of deferred prosecution specified in this Agreement

  expires, the Company, by the Chief Executive Officer of the Company and the Chief Financial

  Officer of the Company, will certify to the Offices, in the form of executing the document attached

  as Attachment E to this Agreement, that the Company has met its disclosure obligations pursuant

  to Paragraph 6 of this Agreement. Each certification will be deemed a material statement and

  representation by the Company to the executive branch of the United States for purposes of 18

  U.S.C. §§ 1001 and 1519, and it will be deemed to have been made in the judicial district in which

  this Agreement is filed.

                 Sale, Merger, or Other Change in Corporate Form of Company

         26.     Except as may otherwise be agreed by the parties in connection with a particular

  transaction, the Company agrees that in the event that, during the Term, it undertakes any change

  in corporate form, including if it sells, merges, or transfers business operations that are material to

  the Company’s consolidated operations, or to the operations of any subsidiaries or affiliates

                                                    20
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 21 of 64 PageID #: 42




  involved in the conduct described in the Statement of Facts, as they exist as of the date of this

  Agreement, whether such sale is structured as a sale, asset sale, merger, transfer, or other change

  in corporate form, it shall include in any contract for sale, merger, transfer, or other change in

  corporate form a provision binding the purchaser, or any successor in interest thereto, to the

  obligations described in this Agreement. The purchaser or successor in interest must also agree in

  writing that the Office’s ability to determine a breach under this Agreement is applicable in full

  force to that entity. The Company agrees that the failure to include these provisions in the

  transaction will make any such transaction null and void. The Company shall provide notice to

  the Offices at least thirty (30) days prior to undertaking any such sale, merger, transfer, or other

  change in corporate form. The Offices shall notify the Company prior to such transaction (or series

  of transactions) if it determines that the transaction(s) will have the effect of circumventing or

  frustrating the enforcement purposes of this Agreement. If at any time during the Term the

  Company engages in a transaction(s) that has the effect of circumventing or frustrating the

  enforcement purposes of this Agreement, the Offices may deem it a breach of this Agreement

  pursuant to Paragraphs 23 to 25 of this Agreement. Nothing herein shall restrict the Company

  from indemnifying (or otherwise holding harmless) the purchaser or successor in interest for

  penalties or other costs arising from any conduct that may have occurred prior to the date of the

  transaction, so long as such indemnification does not have the effect of circumventing or

  frustrating the enforcement purposes of this Agreement, as determined by the Offices.

                                   Public Statements by Company

         27.     The Company expressly agrees that it shall not, through present or future attorneys,

  officers, directors, employees, agents or any other person authorized to speak for the Company

  make any public statement, in litigation or otherwise, contradicting the acceptance of responsibility

                                                   21
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 22 of 64 PageID #: 43




  by the Company set forth above or the facts described in the Statement of Facts. Any such

  contradictory statement shall, subject to cure rights of the Company described below, constitute a

  breach of this Agreement, and the Company thereafter shall be subject to prosecution as set forth

  in Paragraphs 23 to 25 of this Agreement. The decision whether any public statement by any such

  person contradicting a fact contained in the Statement of Facts will be imputed to the Company

  for the purpose of determining whether it has breached this Agreement shall be at the sole

  discretion of the Offices. If the Offices determine that a public statement by any such person

  contradicts in whole or in part a statement contained in the Statement of Facts, the Offices shall so

  notify the Company, and the Company may avoid a breach of this Agreement by publicly

  repudiating such statement(s) within five business days after notification. The Company shall be

  permitted to raise defenses and to assert affirmative claims in other proceedings relating to the

  matters set forth in the Statement of Facts provided that such defenses and claims do not contradict,

  in whole or in part, a statement contained in the Statement of Facts. This Paragraph does not apply

  to any statement made by any present or former officer, director, employee, or agent of the

  Company in the course of any criminal, regulatory, or civil case initiated against such individual,

  unless such individual is speaking on behalf of the Company.

         28.     The Company agrees that if it, or any of its direct or indirect subsidiaries or

  affiliates, issues a press release or holds any press conference in connection with this Agreement,

  the Company shall first consult with the Offices to determine (a) whether the text of the release or

  proposed statements at the press conference are true and accurate with respect to matters between

  the Offices and the Company; and (b) whether the Offices have any objection to the release.

         29.     The Offices agree, if requested to do so, to bring to the attention of law enforcement

  and regulatory authorities the facts and circumstances relating to the nature of the conduct

                                                   22
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 23 of 64 PageID #: 44




  underlying this Agreement, including the nature and quality of the Company’s cooperation and

  remediation. By agreeing to provide this information to such authorities, the Offices are not

  agreeing to advocate on behalf of the Company, but rather are agreeing to provide facts to be

  evaluated independently by such authorities.

                           Limitations on Binding Effect of Agreement

         30.     This Agreement is binding on the Company and the Offices but specifically does

  not bind any other component of the Department of Justice, other federal agencies, or any state,

  local or foreign law enforcement or regulatory agencies, or any other authorities, although the

  Offices will bring the cooperation of the Company and its compliance with its other obligations

  under this Agreement to the attention of such agencies and authorities if requested to do so by the

  Company.

                                                 Notice

         31.     Any notice to the Offices under this Agreement shall be given by electronic mail

  (“e-mail”) and/or personal delivery, overnight delivery by a recognized delivery service, or

  registered or certified mail, addressed to Chief, FCPA Unit, Fraud Section, Criminal Division,

  U.S. Department of Justice, 1400 New York Ave. NW, 11th Floor, Washington, D.C. 20005,

  Chief, MIMF Unit, Fraud Section, Criminal Division, U.S. Department of Justice, 1400 New York

  Ave. NW, 3rd Floor, Washington, D.C. 20005, Chief, Bank Integrity Unit, Money Laundering and

  Asset Recovery Section, Criminal Division, U.S. Department of Justice, 1400 New York Ave.

  NW, Ste. 10100, Washington, D.C. 20530, and Chief, Criminal Division, United States Attorney’s

  Office, Eastern District of New York, 271 Cadman Plaza East, Brooklyn, New York 11201. Any

  notice to the Company under this Agreement shall be given by personal delivery, overnight

  delivery by a recognized delivery service, or registered or certified mail, addressed to Joe Salama,

                                                  23
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 24 of 64 PageID #: 45




  General Counsel – Americas and Global Head of Litigation and Regulatory Enforcement,

  Deutsche Bank AG, New York Branch, 60 Wall Street, New York, New York, 10005-2836, and

  Richard W. Grime, Gibson, Dunn & Crutcher LLP, 1050 Connecticut Avenue NW, Washington,

  DC 20036-5306, or by electronic mail to those individuals or to other counsel or individuals

  identified to the Offices by the Company. Notice shall be effective upon actual receipt by the

  Offices or the Company.

                                        Complete Agreement

         32.     This Agreement, including its attachments, sets forth all the terms of the agreement

  between the Company and the Offices. No amendments, modifications or additions to this

  Agreement shall be valid unless they are in writing and signed by the Offices, the attorneys for the

  Company and a duly authorized representative of the Company.

  AGREED:
  FOR DEUTSCHE BANK AKTIENGESELLSCHAFT:


        Jan. 7, 2021
  Date: ____________                            By:     ___________________________________
                                                        Joe Salama
                                                        General Counsel – Americas and
                                                        Global Head of Litigation and
                                                        Regulatory Enforcement
                                                        Deutsche Bank Aktiengesellschaft


  Date: ____________                            By:     ___________________________________
                                                        Andrew Stemmer
                                                        Head of Litigation and Regulatory
                                                        Enforcement – Americas
                                                        Deutsche Bank Aktiengesellschaft


        1/7/21
  Date: ____________                            By:     ___________________________________
                                                        Richard W. Grime
                                                        Lora E. MacDonald
                                                        Gibson, Dunn & Crutcher LLP

                                                  24
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 25 of 64 PageID #: 46



  )257+('(3$570(172)-867,&(

                                      '$1,(/6.$+1
                                      $FWLQJ&KLHI)UDXG6HFWLRQ
                                      &ULPLQDO'LYLVLRQ
                                      8QLWHG6WDWHV'HSDUWPHQWRI-XVWLFH



  'DWH January 7, 2021                            BBBBBBBBBBBBBBBBBB
                                      %\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                               .DWKHULQH1LHOVHQ7ULDO$WWRUQH\
                                                    ULQH 1LHOVHQ 7ULDO $W



                                      %\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                               %ULDQ<RXQJ'HSXW\&KLHI
                                               $YL3HUU\$VVLVWDQW&KLHI
                                               /HVOLH6*DUWKZDLWH7ULDO$WWRUQH\


                                                  '(%25$+/&21125
                                                  &KLHI0RQH\/DXQGHULQJ $VVHW
                                                  5HFRYHU\6HFWLRQ
                                      &ULPLQDO'LYLVLRQ
                                      8QLWHG6WDWHV'HSDUWPHQWRI-XVWLFH


          January 7, 2021
  'DWH                               %\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                  BBBBBBBBBBBBBBBBBBB
                                      (OL]DEHWK%RLVRQ
                                                  (OL]DEHWK %RLVRQ
                                                  1LNKLOD5DM
                                      7ULDO$WWRUQH\V


                                                6(7+''8&+$50(
                                                $FWLQJ8QLWHG6WDWHV$WWRUQH\
                                                (DVWHUQ'LVWULFWRI1HZ<RUN


         January 7, 2021
  'DWHBBBBBBBBBBBB                 %\      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                $OL[DQGUD6PLWK
                                                $VVLVWDQW8QLWHG6WDWHV$WWRUQH\




                                        
Case 1:20-cr-00584-RPK-RML                            Document 5-1               Filed 01/07/21            Page




                            COMPANY OFFICER’S CERTIFICATE

         I have read this Agreement and carefully reviewed every part of it with outside counsel

 for Deutsche Bank Aktiengesellschaft (the “Company”). I understand the terms of this Agreement

 and voluntarily agree, on behalf of the Company, to each of its terms. Before signing this

 Agreement, I consulted outside counsel for the Company. Counsel fully advised me of the rights

 of the Company, of possible defenses, of the Sentencing Guidelines’ provisions, and of the

 consequences of entering into this Agreement.

         I have carefully reviewed the terms of this Agreement with the Management Board of the

 Company. I have advised and caused outside counsel for the Company to advise the Management

 Board fully of the rights of the Company, of possible defenses, of the Sentencing Guidelines’

 provisions, and of the consequences of entering into the Agreement.

         No promises or inducements have been made other than those contained in this

 Agreement. Furthermore, no one has threatened or forced me, or to my knowledge any person

 authorizing this Agreement on behalf of the Company, in any way to enter into this Agreement. I

 am also satisfied with outside counsel’s representation in this matter. I certify that I am the General

 Counsel – Americas and Global Head of Litigation and Regulatory Enforcement for the Company

 and that I have been duly authorized by the Company to execute this Agreement on behalf of the

 Company.

 Date: Jan. 7, 2021
       _______________

                                         Deutsche Bank Aktiengesellschaft

                                 By:     ___________________________________
                                         Joe Salama
                                         General Counsel – Americas and
                                         Global Head of Litigation and
                                         Regulatory Enforcement
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 27 of 64 PageID #: 48
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 28 of 64 PageID #: 49




                                         ATTACHMENT A

                                     STATEMENT OF FACTS

                 The following Statement of Facts is incorporated by reference as part of the

  Deferred Prosecution Agreement (the “Agreement”) between the United States Department of

  Justice, Criminal Division, Fraud Section (the “Fraud Section”) and Money Laundering and Asset

  Recovery Section (“MLARS”), and the United States Attorney’s Office for the Eastern District of

  New York (collectively, the “Offices”) and Deutsche Bank Aktiengesellschaft (“Deutsche Bank

  AG” or the “Company”).         The Company hereby agrees and stipulates that the following

  information is true and accurate. The Company admits, accepts, and acknowledges that it is

  responsible for the acts of its officers, directors, employees, and agents as set forth below. Should

  the Offices pursue the prosecution that is deferred by this Agreement, the Company agrees that it

  will neither contest the admissibility of, nor contradict, this Statement of Facts in any such

  proceeding. The following facts establish beyond a reasonable doubt the charges set forth in the

  criminal Information attached to this Agreement:

  I.     THE FCPA SCHEME

                            The Defendant and Other Relevant Entities

                 1.      From in or about and between 2009 and at least 2016 (the “Relevant FCPA

  Period”), Deutsche Bank AG was a global investment bank and financial services company

  headquartered in Frankfurt, Germany. Deutsche Bank AG operated globally through subsidiaries,

  branches and affiliates (collectively with Deutsche Bank AG, “Deutsche Bank”),1 and it employed




  1
    Where Deutsche Bank AG and its subsidiaries, multiple subsidiaries, or employees from
  multiple Deutsche Bank AG entities are discussed herein, “Deutsche Bank” is used to describe
  the actors.
                                                1
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 29 of 64 PageID #: 50




  during that time approximately 100,000 employees and agents in 62 countries. At all relevant

  times, Deutsche Bank AG had shares of stock traded on the New York Stock Exchange and was

  required to file periodic reports with the U.S. Securities and Exchange Commission (“SEC”)

  pursuant to Section 15(d) of the Securities Exchange Act of 1934, Title 15, United States Code,

  Section 78o(d). Accordingly, during the Relevant FCPA Period, Deutsche Bank AG was an

  “issuer” as that term is used in the Foreign Corrupt Practices Act of 1977 (“FCPA”), as amended,

  Title 15, United States Code, Sections 78dd-1 and 78m(b).

                              Overview of the Criminal FCPA Scheme

                 2.      During the Relevant FCPA Period, Deutsche Bank contracted with third-

  party intermediaries, which it called “Business Development Consultants” or “BDCs,” to obtain

  and retain business globally. The BDCs were approved by then-high-level Deutsche Bank

  management and various regional committees.

                                       False Books and Records

                 3.      Beginning in or about at least 2009 through in or about at least 2016,

  Deutsche Bank AG, acting through its employees and agents, knowingly and willfully conspired

  and agreed with others to maintain false books, records, and accounts that did not accurately and

  fairly reflect the transactions and dispositions of Deutsche Bank AG’s assets, by, among other

  things, (1) falsely concealing bribes paid to a client’s decisionmaker in Saudi Arabia to retain that

  client’s business by recording the payments as “referral fees” paid to a BDC; and (2) falsely

  concealing millions of dollars of payments made to an intermediary acting as a proxy for a foreign

  official in Abu Dhabi by recording the payments as “consultancy” payments to a BDC.




                                                   2
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 30 of 64 PageID #: 51




                  Failure to Implement and Maintain Internal Accounting Controls

                 4.      During the Relevant FCPA Period, Deutsche Bank AG, acting through its

  employees and agents, knowingly and willfully failed to implement and maintain a system of

  internal accounting controls sufficient to provide reasonable assurances regarding the reliability of

  financial reporting and the execution of transactions in accordance with management’s

  authorization, and which would have helped detect and stop Deutsche Bank from continuing to

  make corrupt payments to and through BDCs.

                 5.      As further detailed herein, Deutsche Bank AG, acting through its employees

  and agents, knowingly and willfully conspired and agreed with others to fail to implement and

  maintain sufficient internal accounting controls related to payments to BDCs, including by, among

  other things, failing to conduct meaningful due diligence regarding BDCs, making payments to

  certain BDCs who were not under contract with Deutsche Bank AG at the time, and making

  payments to certain BDCs without invoices or adequate documentation of the services purportedly

  performed. Certain Deutsche Bank AG employees and agents also created, and helped BDCs to

  create, false justifications and documentation necessary for payment approval.

                 6.      During the Relevant FCPA Period and as a result of the above-described

  FCPA scheme, Deutsche Bank AG made approximately $35,360,536 in profits from transactions

  related to three specific BDCs detailed further herein.

           Deutsche Bank AG’s Failure to Implement Adequate Controls in Response
                               to Red Flags Related to BDCs

                 7.      In or about 2009, a group within Deutsche Bank AG’s internal audit

  function conducted a targeted review of “business arrangements that could be associated with

  corruption” in Deutsche Bank’s Corporate Finance operations in the Asia-Pacific region. In 2009,


                                                   3
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 31 of 64 PageID #: 52




  the internal audit group issued a report identifying “risk indicators” and highlighting concerns with

  Deutsche Bank’s use of, and payments to, BDCs, including lack of oversight to ensure BDCs were

  not used for corrupt purposes and lack of documentation supporting the actual services rendered.

  The report made numerous recommendations regarding the use and payment of BDCs and

  recommended that Deutsche Bank AG’s global BDC policy be updated accordingly. The report

  was distributed to high-level management at Deutsche Bank AG, including members of Deutsche

  Bank AG’s Management Board. However, Deutsche Bank AG failed to implement additional

  controls sufficient to address the issues identified in the report.

                  8.      In or about 2011, the internal audit group conducted another internal review

  of BDC relationships at Deutsche Bank as part of the Deutsche Bank AG’s global anti-corruption

  program and identified numerous ongoing control failures regarding BDCs. It found, among other

  things: deficiencies in the due diligence conducted by Deutsche Bank employees on BDCs; failure

  by Deutsche Bank to appropriately document, mitigate, and manage anti-corruption risks

  associated with multiple BDCs; and failure by Deutsche Bank to document the proportionality of,

  and justifications for, payments to BDCs. The internal audit group’s 2011 report, which was also

  distributed to high-level management at Deutsche Bank AG including members of Deutsche Bank

  AG’s Management Board, made additional recommendations for internal controls improvements

  in the BDC program. Nevertheless, Deutsche Bank continued to approve engagements of, and

  payments to, BDCs without implementing additional controls.




                                                     4
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 32 of 64 PageID #: 53




           Falsification of Records and Failures to Implement Controls in Connection
                              with Corrupt Payments in Abu Dhabi

                9.      In or about 2010, Deutsche Bank contracted with a BDC based in Abu

  Dhabi (“the Abu Dhabi BDC”)2 to obtain business with an investment vehicle indirectly owned by

  the government of Abu Dhabi (“the Abu Dhabi SOE”). The deal was known internally at Deutsche

  Bank AG as “Project X.”

                10.     Prior to entering into a contractual relationship with the Abu Dhabi BDC,

  certain Deutsche Bank AG bankers, including at least four Managing Directors of Deutsche Bank

  AG who also held high-level regional and functional positions at Deutsche Bank, knew that: (1)

  the Abu Dhabi BDC was a relative of a high-ranking official of, and a decision-maker for, the Abu

  Dhabi SOE and its parent entity (“the Abu Dhabi SOE Official”); (2) the Abu Dhabi BDC was

  acting as a proxy for the Abu Dhabi SOE Official; and (3) paying BDC fees to the Abu Dhabi

  BDC was a requirement for Deutsche Bank to obtain the Project X business from the Abu Dhabi

  SOE.

                11.     For example, on or about April 24, 2010, an executive of Deutsche Bank,

  who was also a Managing Director of Deutsche Bank AG (“Deutsche Bank AG Managing Director

  1”), emailed a regional Deutsche Bank executive, who was also a Managing Director of Deutsche

  Bank AG, explaining that “[the Abu Dhabi BDC] confirms he is behind [the Abu Dhabi SOE

  Official].”




  2
   The identity of the Abu Dhabi BDC and all other anonymized entities, individuals and projects
  discussed herein are known to the Company and the Offices.
                                                5
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 33 of 64 PageID #: 54




                12.     Similarly, in a meeting report dated on or about March 11, 2010, another

  Deutsche Bank AG Managing Director sent an email to Deutsche Bank AG Managing Director 1

  stating that the Abu Dhabi BDC “really is the gate keeper to [the Abu Dhabi SOE Official].”

                13.     Deutsche Bank AG Managing Director 1 also made it clear to others at

  Deutsche Bank that approving the Abu Dhabi BDC’s contract was necessary to close the deal for

  Project X.

                14.     For example, on or about May 18, 2010, Deutsche Bank AG Managing

  Director 1 emailed another Deutsche Bank AG Managing Director, who was the head of a regional

  business line, stating, “We need to close the [Abu Dhabi BDC] angle within the next 48hrs. Need

  ur [sic] leadership and influence on getting it thru GMRAC.”

                15.     The Abu Dhabi BDC’s engagement was considered and approved by the

  Global Markets Risk Assessment Committee (“GMRAC”), which included high-ranking Deutsche

  Bank employees from multiple Deutsche Bank AG subsidiaries and divisions, including a high-

  ranking employee in Deutsche Bank’s regional Legal and Compliance function. Documentation

  reflecting the GMRAC process shows that committee members approved the BDC relationship

  despite indicia of corruption related to the engagement of the Abu Dhabi BDC, including: (1) the

  Abu Dhabi BDC’s relationship to government officials; (2) the Abu Dhabi BDC’s lack of

  qualifications to serve as a BDC; (3) the indirect involvement of another intermediary (the “Abu

  Dhabi Intermediary”), who was a relative of the Abu Dhabi BDC and business partner of the Abu

  Dhabi SOE Official, and who had roles with several state-owned entities, including the parent

  company of the Abu Dhabi SOE; and (4) the fact that the Abu Dhabi SOE Official was also

  pressuring Deutsche Bank to finance a yacht in which the Abu Dhabi SOE Official had an



                                                 6
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 34 of 64 PageID #: 55




  ownership interest (the “Yacht”) in exchange for winning additional business from the Abu Dhabi

  SOE.

                 16.     Internal Deutsche Bank email communications show that close in time to

  the GMRAC meetings about the Abu Dhabi BDC, the Abu Dhabi SOE Official pressed Deutsche

  Bank to provide financing for the Yacht.

                 17.     For example, on or about May 17, 2010, a subordinate of the Abu Dhabi

  SOE Official sent an email to a Deutsche Bank AG Managing Director, copying the Abu Dhabi

  SOE Official, which was then forwarded to Deutsche Bank AG Managing Director 1 and others

  at Deutsche Bank. The email stated, “[Abu Dhabi SOE Official] has asked me to get in touch with

  DB: reputationally, this financing is regarded as absolutely crucial, and [the Abu Dhabi SOE

  Official] made the point very forcefully that those institutions which participate in it can expect in

  future to enjoy ‘most favoured status’ with . . . [the Abu Dhabi SOE].” This email was sent

  approximately two weeks before the GMRAC met to approve the Abu Dhabi BDC.

                 18.     Deutsche Bank ultimately provided financing for the Yacht.

                 19.     Deutsche Bank executed the BDC contract with the Abu Dhabi BDC on or

  about June 3, 2010. Seven days after Deutsche Bank signed the BDC contract with the Abu Dhabi

  BDC, Deutsche Bank received the business from the Abu Dhabi SOE for Project X.

                 20.     On or about July 22, 2010, within weeks of receiving the business, Deutsche

  Bank amended the Abu Dhabi BDC’s contract to increase the payment under the contract and to

  include an ongoing monthly retainer of €85,000, without referencing any additional services that

  the Abu Dhabi BDC would provide.




                                                    7
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 35 of 64 PageID #: 56




                 21.    On or about July 26, 2010, Deutsche Bank corruptly paid the Abu Dhabi

  BDC €1.585 million, comprised of a €1.5 million success fee for Project X and the first monthly

  retainer, which it falsely recorded in Deutsche Bank’s books as a “consultancy charge.”

                 22.    Deutsche Bank did not conduct due diligence on the Abu Dhabi BDC before

  executing the contract with the Abu Dhabi BDC and beginning to pay fees thereunder. Deutsche

  Bank even failed to document the Abu Dhabi BDC’s full name and biographical information. In

  total, Deutsche Bank corruptly paid the Abu Dhabi BDC approximately $3,464,650 without any

  invoices and with minimal evidence of services provided, and caused those payments to be falsely

  recorded in Deutsche Bank AG’s books, records, and accounts.

            Falsification of Records and Failures to Implement Controls in Connection
                              with Corrupt Payments in Saudi Arabia

                 23.    In or about 2011, Deutsche Bank AG entered into a BDC contract with a

  special purpose vehicle (“SPV”) beneficially owned by the wife of an individual who was

  responsible for managing the family office and the personal investments (“the Family Office”) of

  a Saudi official (“the Family Office Manager”). The business was managed out of a European

  Deutsche Bank subsidiary. Under the terms of the contract, the SPV owned by the Family Office

  Manager’s wife (“the Saudi BDC”) would be paid fees that were falsely recorded in the Company’s

  books as “referral fees,” when the true purpose was for Deutsche Bank to make corrupt payments

  to the Family Office Manager in order for Deutsche Bank to retain the business of the Family

  Office.

                 24.    The Family Office Manager made investment decisions for the Family

  Office and, during the Relevant FCPA Period, Deutsche Bank AG managed hundreds of millions

  of dollars in investments for the Family Office. Deutsche Bank AG contracted with the Saudi


                                                 8
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 36 of 64 PageID #: 57




  BDC to facilitate and conceal corrupt payments from Deutsche Bank AG to the Family Office

  Manager, because Deutsche Bank bankers believed that the Family Office Manager would take

  the Saudi official’s business to another bank if it did not pay bribes to the Family Office Manager.

                  25.    Prior to entering into a contractual relationship with the Saudi BDC, certain

  Deutsche Bank AG bankers, including at least four Managing Directors of Deutsche Bank AG and

  several high-level employees and officers of Deutsche Bank AG and Deutsche Bank’s European

  subsidiary, knew that the Saudi BDC was the wife of the Family Office Manager and that the

  purpose of engaging the Saudi BDC was to corruptly provide bribe payments to the Family Office

  Manager in order to retain the business of the Family Office.

                  26.    To facilitate corrupt payments to the Family Office Manager through the

  Saudi BDC, Deutsche Bank helped the Saudi BDC establish a shell company in the British Virgin

  Islands (“the BVI Company”) and opened an account for the BVI Company at Deutsche Bank into

  which Deutsche Bank AG made payments to the Saudi BDC.

                  27.    On or about May 3, 2011, a Deutsche Bank Director, who was also the

  regional head of sales and business management (“Deutsche Bank Director 1”), emailed Deutsche

  Bank AG Managing Directors, including a high-level executive of Deutsche Bank’s European

  subsidiary, seeking support and approval for the arrangement because “[the Saudi BDC’s] husband

  [was] a Director of the [] client,” creating an economic connection between the client and the “paid

  [Saudi BDC].”

                  28.    To conceal the corrupt nature of the agreement with the Saudi BDC,

  Deutsche Bank Director 1 falsely portrayed the Saudi BDC as the source of the business with the

  Family Office in documentation provided to Deutsche Bank AG. Deutsche Bank Director 1 and

  other Deutsche Bank employees knew that the Saudi BDC was not the source of the business,

                                                   9
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 37 of 64 PageID #: 58




  because a Deutsche Bank AG Managing Director and regional business manager (“Deutsche Bank

  AG Managing Director 2”) had a pre-existing relationship with the Family Office from his

  previous employment at another bank, and he brought the Family Office client with him to

  Deutsche Bank AG in or about 2010, months before he insisted that the Saudi BDC was the

  “finder” and source of the business. Deutsche Bank bankers were aware that the Family Office

  Manager and the Saudi BDC had received “finder’s fees” from this other bank, and that they would

  expect the same from Deutsche Bank.

                 29.    Because the Saudi BDC arrangement involved Deutsche Bank AG,

  Deutsche Bank’s European subsidiary, and the establishment of a new client account at Deutsche

  Bank for the BVI Company, multiple senior officers of Deutsche Bank considered and approved

  the Saudi BDC’s consulting engagement. This approval chain for the Saudi BDC included a senior

  executive of Deutsche Bank’s European subsidiary and a regional wealth management executive.

  Each of these individuals approved the Saudi BDC relationship despite understanding the corrupt

  purpose of the engagement. The Deutsche Bank European subsidiary senior executive cited “the

  high value of the client” as justification for paying the Saudi BDC.

                 30.    Deutsche Bank AG made four payments to the Saudi BDC, which Deutsche

  Bank AG deposited into the BVI Company’s account held at Deutsche Bank. The first payment

  was falsely described as an “exceptional payment” of $150,000 that was cleared through New

  York, New York on or about December 22, 2011. The Saudi BDC was not entitled to this payment

  under the terms of the BDC contract with Deutsche Bank AG. However, an email among Deutsche

  Bank bankers, including Deutsche Bank Director 1, Deutsche Bank AG Managing Director 2, a

  Deutsche Bank AG Managing Director and regional Private Wealth Management officer

  (“Deutsche Bank AG Managing Director 3”), and another Deutsche Bank AG Managing Director

                                                  10
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 38 of 64 PageID #: 59




  who was a regional Private Wealth Management officer (“Deutsche Bank AG Managing Director

  4”), explained that this exceptional payment would “provide [Deutsche Bank AG Managing

  Director 2] with additional influence to persuade the client to upsell/invest existing large cash

  balances.” In another email regarding this payment, Deutsche Bank AG Managing Director 2

  stated that he needed to make the payment to “incentivise” the Family Office Manager, and further

  urged approval of the “exceptional” payment, stating, “Money paid to [the Family Office Manager]

  will remain in an SPV opened for that purpose with us.” Deutsche Bank Managing Director 4

  approved the “exceptional payment,” which was in fact a bribe to the Family Office Manager.

                31.     Deutsche Bank AG made two payments pursuant to the BDC contract with

  the Saudi BDC: $220,738 in or about February 2012 and €340,000 in or about December 2012.

  The February 2012 payment cleared through New York, New York, and passed through the

  Eastern District of New York. These payments were falsely recorded as referral fees for the

  introduction of a new client—the Family Office—under the contract. However, the Deutsche

  Bank bankers, including Deutsche Bank AG Managing Director 2 and others, knew that the Saudi

  BDC did not introduce the Family Office to Deutsche Bank AG, that the Family Office was not a

  new client, and that the payments to the Saudi BDC were in fact bribes paid to the Family Office

  Manager to retain the Family Office business.

                32.      Deutsche Bank AG also made a payment falsely recorded as a “goodwill

  payment” to the Saudi BDC that was not authorized by the BDC contract. In or about December

  2012, in response to the Family Office Manager’s complaints about the amount of money he

  personally was receiving under the Saudi BDC’s contract, Deutsche Bank AG made a second

  exceptional payment to the Saudi BDC of €220,000. In an email advocating for this payment, sent

  on or about November 30, 2012, Deutsche Bank Director 1 stated, “[Deutsche Bank’s] single

                                                  11
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 39 of 64 PageID #: 60




  largest relationship [in the region] . . . is at risk” and there was the “serious potential of the client

  withdrawing and closing his relationship” if the payment were not made. To appease the Family

  Office Manager, and to retain the Family Office’s business, Deutsche Bank AG made the corrupt

  payment and falsely recorded it as a “goodwill payment.”

                  33.     After the “goodwill payment,” Deutsche Bank Director 1 and other

  Deutsche Bank bankers continued to push for additional payments to the Saudi BDC. For example,

  Deutsche Bank Director 1 sent an email on or about August 30, 2013 cautioning that “client and

  [the Saudi BDC] are intimately linked and . . . any cessation of payment to the [the Saudi BDC]

  will certainly prompt a significant outflow of assets” from the Family Office. The BDC contract

  with the Saudi BDC was terminated in or about March 2016.

                  34.     Because Deutsche Bank helped set up the BVI Company and managed the

  account into which payments were made by Deutsche Bank, Deutsche Bank was also aware that

  payments to the BVI Company were ultimately transferred from that account to the Family Office

  Manager, and employees and agents of Deutsche Bank AG knew that fees paid to the Saudi BDC

  were bribes that were falsely recorded in Deutsche Bank AG’s books and records.

                  35.     In addition to the four payments made to the Saudi BDC via the BVI

  Company, Deutsche Bank also provided the Family Office Manager with additional benefits in

  order to retain Family Office business, including a loan of approximately €635,000 to purchase a

  house in France.

                  36.     Between in or about 2011 and 2012, Deutsche Bank corruptly paid the Saudi

  BDC a total of approximately $1,087,538 and caused those payments to be falsely recorded in the

  Company’s books, records and accounts.



                                                     12
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 40 of 64 PageID #: 61




              Further Falsification of Records and Failures to Implement Controls

                 37.       Between in or about February 2007 and February 2016, Deutsche Bank

  maintained a BDC relationship with a regional tax judge (“the Italian BDC”) to bring clients to

  Deutsche Bank.

                 38.       Email communications and other documents exchanged between Deutsche

  Bank employees around the time of the Italian BDC’s onboarding indicated clearly that the Italian

  BDC was a tax judge.

                 39.       Furthermore, invoices and records of payments to the Italian BDC

  throughout his engagement were known by certain Deutsche Bank AG Managing Directors and

  Deutsche Bank employees to be false, including because certain employees assisted in the

  falsification of documents, and Deutsche Bank made payments to the Italian BDC outside of the

  terms of his BDC contracts. For example:

                           a.    Under the Italian BDC’s 2008 and later contracts, the Italian BDC

  was to be paid twice a year by Deutsche Bank. But records show that he was in fact paid more

  often than twice a year, received multiple payments for the same services, and sometimes received

  payments for no services at all. The Italian BDC was also paid at a higher commission rate than

  his contracts allowed;

                           b.    When one of the Italian BDC’s 2010 invoices was challenged for

  lack of supporting services, the Italian BDC’s business sponsor, who was a Deutsche Bank

  Director (“Deutsche Bank Director 2”), falsely linked the introduction of three accounts for

  Deutsche Bank clients to the Italian BDC;

                           c.    In or about 2011, Deutsche Bank continued to pay the Italian BDC

  for services, even though his contract had not been renewed for that year;

                                                 13
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 41 of 64 PageID #: 62




                        d.      Between in or about 2012 and 2013, when the Italian BDC

  demanded more money than he was entitled to under his contract, Deutsche Bank Director 2 and

  other Deutsche Bank employees agreed that they would “find another agreement/job to sign and

  he can then invoice us” for the amounts he requested for those services. Deutsche Bank Director

  2 and other Deutsche Bank bankers ultimately agreed that the Italian BDC would submit some

  training materials or an advisory report to justify the demanded payment. While the Italian BDC

  provided some research materials to Deutsche Bank, email communications involving Deutsche

  Bank Director 2, other Deutsche Bank employees, and the Italian BDC make it clear that this

  payment was not for the materials submitted, but to comply with the Italian BDC’s demand for

  more fees than he was entitled to under the BDC contract; and

                        e.      In or about 2014, the Italian BDC demanded €75,000 for introducing

  a client to a Deutsche Bank entity not covered by his BDC contract. A high-ranking officer of

  Deutsche Bank, who was a Deutsche Bank AG Director, proposed justifying the payment by

  linking it to another Deutsche Bank project unrelated to the Italian BDC. In response, the Italian

  BDC suggested that he invoice Deutsche Bank for additional “reports.” Deutsche Bank ultimately

  made a one-time payment of €75,000 to the Italian BDC to satisfy this demand, which was entirely

  outside of the BDC agreement and was falsely recorded in Deutsche Bank AG’s books and records.

                 40.    On or about February 23, 2016, Deutsche Bank made a payment to the

  Italian BDC of approximately $39,185 that was falsely recorded in Deutsche Bank’s books and

  records.

                 41.    Deutsche Bank paid the Italian BDC a total of approximately $864,450

  between in or about 2007 and 2016.



                                                 14
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 42 of 64 PageID #: 63




  II.    THE COMMODITIES FRAUD SCHEME

                         The Defendant and Other Relevant Individuals

                42.     From in or about and between 2008 and 2013 (the “Relevant Commodities

  Fraud Period”), Deutsche Bank AG, together with its subsidiaries and affiliates, operated global

  commodities trading businesses that included the trading of precious metals futures contracts and

  related products. During the Relevant Commodities Fraud Period and continuing today, the

  Company was and remains a financial institution within the definition of Title 18, United States

  Code, Section 20.

                43.     James Vorley worked at the Company from in or about and between May

  2007 and March 2015 and, in that capacity, Vorley traded precious metals futures contracts.

  Vorley was based in London.

                44.     Cedric Chanu worked at the Company from in or about and between March

  2008 and December 2013 and, in that capacity, Chanu traded precious metals futures contracts.

  From in or about and between March 2008 and May 2011, Chanu was based in London, and from

  in or about and between May 2011 and December 2013, Chanu was based in Singapore.

                45.     David Liew worked at the Company from in or about and between July

  2009 and February 2012 and, in that capacity, Liew traded precious metals futures contracts. Liew

  was based in Singapore.

                46.     Edward Bases worked at the Company from in or about and between July

  2008 and June 2010 and, in that capacity, Bases traded precious metals futures contracts. Bases

  was based in New York.




                                                 15
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 43 of 64 PageID #: 64




                 47.     Trader 1 worked at the Company from in or about and between April 1998

  and December 2015 and, in that capacity, Trader 1 traded precious metals futures contracts. Trader

  1 was based in New York.

                                   Market Overview and Definitions

                 48.     A “futures contract” was a type of legally binding contract to buy or sell a

  particular product or financial instrument at an agreed-upon price and on an agreed-upon date in

  the future. When the parties to the futures contract (namely, the buyer and the seller) entered into

  their agreement, the buyer agreed to pay for, and the seller agreed to provide, a particular product

  or financial instrument at the agreed-upon price on the agreed-upon date in the future. Futures

  contracts were traded on markets designated and regulated by the United States Commodity

  Futures Trading Commission (“CFTC”).

                 49.     The CME Group Inc. (“CME Group”) was a commodities marketplace

  made up of several exchanges, including the Commodity Exchange, Inc. (“COMEX”) and the New

  York Mercantile Exchange, Inc. (“NYMEX”). Each of COMEX and NYMEX was a “registered

  entity” with the CFTC.

                 50.     “Globex” was an electronic trading system used by COMEX and NYMEX,

  which allowed market participants to trade futures contracts from anywhere in the world. The

  CME Group operated Globex using computer servers located in Chicago and Aurora, Illinois.

                 51.     Precious metals futures contracts included gold, silver, platinum, and

  palladium futures contracts, which were contracts for the delivery of gold, silver, platinum, and

  palladium, respectively, in the future at an agreed-upon price. Gold and silver futures contracts

  were traded on COMEX, and platinum and palladium futures contracts were traded on NYMEX,

  both using the Globex system.

                                                  16
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 44 of 64 PageID #: 65




                 52.     Traders using Globex could place orders in the form of “bids” to buy or

  “offers” to sell one or more futures contracts at various prices, or “levels.”

                 53.     Trading on Globex was conducted electronically using a visible “order

  book” that displayed quantities of anonymous orders (i.e., offers to sell futures contracts and bids

  to buy futures contracts).

                 54.     An order was “filled” or “executed” when a buyer’s bid price and a seller’s

  offer price for a particular contract matched.

                 55.     An “iceberg” order was a type of order that traders could place when trading

  precious metals futures contracts on COMEX and NYMEX. In an iceberg order, the total amount

  of the order was divided into a visible portion of a certain pre-set quantity that was visible to other

  market participants, and a portion of the order (i.e., the remainder of the order) that was not.

  Whenever the visible portion of the order was filled, the same, pre-set quantity of the remaining,

  hidden portion automatically became visible; this process repeated until the entire remainder of

  the order was either executed or canceled.

         The Conspiracy and Scheme to Defraud Precious Metals Market Participants

                 56.     During the Relevant Commodities Fraud Period, Deutsche Bank AG,

  through its employees and agents, including Vorley, Chanu, Liew, Bases, and Trader 1

  (collectively, the “Subject Traders”), knowingly and willfully conspired and schemed to deceive

  other precious metals market participants by creating and communicating materially false and

  misleading information regarding supply or demand, in order to induce such other market

  participants into trading precious metals futures contracts at prices, quantities, and times that they

  would not have otherwise, in order to make money and avoid losses for the Company and the

  Subject Traders.

                                                    17
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 45 of 64 PageID #: 66




                 57.     In furtherance of the conspiracy, on many occasions during the Relevant

  Commodities Fraud Period, the Subject Traders placed one or more visible orders for precious

  metals futures contracts on one side of the market that, at the time they placed the orders, they

  intended to cancel before execution (the “Fraudulent Orders”) in order to deceive other traders.

                 58.     By placing the Fraudulent Orders, the Subject Traders intended to create

  and communicate false and misleading information regarding supply or demand (i.e., orders they

  did not intend to execute) in order to deceive other traders.

                 59.     It was further part of the conspiracy that this false and misleading

  information caused other traders to buy or to sell futures contracts at prices, quantities, and times

  that they otherwise would not have because, among other things, such traders reacted to the false

  and misleading increase in supply or demand.

                 60.     The Subject Traders placed Fraudulent Orders to buy, which created the

  false and misleading impression in the market of increased demand, which was intended to

  manipulate and move commodity futures prices upward.

                 61.     In addition, the Subject Traders placed Fraudulent Orders to sell, which

  created the false and misleading impression in the market of increased supply, which was intended

  to manipulate and move commodity futures prices downward.

                 62.     The Subject Traders placed orders at a lower visible quantity, often in the

  form of iceberg orders, on the opposite side of the market, that they intended to execute (the

  “Primary Orders”).

                 63.     The Subject Traders placed Fraudulent Orders with the intent to artificially

  manipulate and move the prevailing price in a manner that would increase the likelihood that one

  or more of their Primary Orders would be filled.

                                                   18
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 46 of 64 PageID #: 67




                 64.     The Fraudulent Orders placed by the Subject Traders were material

  misrepresentations that falsely and fraudulently represented to traders that the Subject Traders

  were intending to trade the Fraudulent Orders when, in fact, they were not because, at the time the

  Fraudulent Orders were placed, the Subject Traders intended to cancel them before execution.

                 65.     The Subject Traders engaged in this false, misleading, and deceptive

  practice both by themselves and in coordination with each other and with other traders employed

  at Deutsche Bank AG, all in furtherance of the conspiracy. When placing Fraudulent Orders by

  themselves, the Subject Traders would place their Fraudulent Orders individually in order to

  facilitate the execution of their own Primary Orders, without the placement of a Fraudulent Order

  by another trader. By contrast, coordinated placement of the Fraudulent Orders involved one or

  more additional traders. When engaging in coordinated placement of Fraudulent Orders, one of

  the Subject Traders, or another trader at Deutsche Bank AG, would place one or more Fraudulent

  Orders on one side of the market in order to facilitate the execution of Primary Orders placed on

  the opposite side of the market by another of the Subject Traders, or another trader at Deutsche

  Bank AG.

                 66.     The Subject Traders intended to, attempted to, and often did cancel the

  Fraudulent Orders before any part of the Fraudulent Orders were executed.

                 67.     The Fraudulent Orders placed by the Subject Traders exposed Deutsche

  Bank AG to (i) new and increased risks of loss, including in the form of: (a) fees, costs, and

  expenses incurred through investigations, litigation, and proceedings arising from the underlying

  conduct; (b) losses associated with the financial risk that the Fraudulent Orders would be executed

  (despite the traders’ intent to cancel the Fraudulent Orders before execution); and (c) reputational

  harm; and (ii) actual loss, including: (a) the payment by Deutsche Bank AG of a $30,000,000 civil

                                                  19
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 47 of 64 PageID #: 68




  monetary penalty to the CFTC on or around January 29, 2018, and (b) fees, costs, and expenses

  actually incurred through investigations, litigation, and proceedings arising from the underlying

  conduct.

                 68.    In submitting the Fraudulent Orders and Primary Orders in furtherance of

  their scheme, the Subject Traders transmitted and caused to be transmitted, wire communications

  from outside the United States into and through United States, as well as interstate wire

  communications, including certain wire communications that passed through the Eastern District

  of New York.




                                                 20
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 48 of 64 PageID #: 69
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 49 of 64 PageID #: 70
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 50 of 64 PageID #: 71
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 51 of 64 PageID #: 72
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 52 of 64 PageID #: 73




                                   ATTACHMENT C
                           CORPORATE COMPLIANCE PROGRAM

          In order to address any deficiencies in its internal controls, compliance code, policies, and

  procedures regarding compliance with the Foreign Corrupt Practices Act (“FCPA”), 15 U.S.C. §§

  78dd-1, et seq., and other applicable anti-corruption laws, Deutsche Bank Aktiengesellschaft (the

  “Company”), on behalf of itself and its subsidiaries and affiliates, agrees to continue to conduct,

  in a manner consistent with all of its obligations under this Agreement, appropriate reviews of its

  existing internal controls, policies, and procedures.

          Where necessary and appropriate, the Company agrees to adopt new, or to modify its

  existing compliance programs, including internal controls, compliance policies, and procedures in

  order to ensure that it maintains: (a) an effective system of internal accounting controls designed

  to ensure the making and keeping of fair and accurate books, records, and accounts; and (b) a

  rigorous anti-corruption compliance program that incorporates relevant internal accounting

  controls, as well as policies and procedures designed to effectively detect and deter violations of

  the FCPA and other applicable anti-corruption laws. At a minimum, this should include, but not

  be limited to, the following elements to the extent they are not already part of the Company’s

  existing internal controls, compliance code, policies, and procedures:

                                      Commitment to Compliance

          1.       The Company will ensure that its directors and senior management provide strong,

  explicit, and visible support and commitment to its corporate policy against violations of the anti-

  corruption laws and its compliance codes, and demonstrate rigorous adherence by example. The

  Company will also ensure that middle management, in turn, require employees and agents to abide
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 53 of 64 PageID #: 74




  by them. The Company will create and foster a culture of ethics and compliance with the law in

  its day-to-day operations at all levels of the company.

                                       Policies and Procedures

          2.       The Company will develop and promulgate a clearly articulated and visible

  corporate policy against violations of the FCPA and other applicable foreign law counterparts

  (collectively, the “anti-corruption laws”), which policy shall be memorialized in a written

  compliance code or codes.

          3.       The Company will develop and promulgate compliance policies and procedures

  designed to reduce the prospect of violations of the anti-corruption laws and the Company’s

  compliance code, and the Company will take appropriate measures to encourage and support the

  observance of ethics and compliance policies and procedures against violation of the anti-

  corruption laws by personnel at all levels of the Company. These anti-corruption policies and

  procedures shall apply to all directors, officers, and employees and, where necessary and

  appropriate, outside parties acting on behalf of the Company in a foreign jurisdiction, including,

  but not limited to, agents and intermediaries, consultants, representatives, distributors, teaming

  partners, contractors and suppliers, consortia, and joint venture partners (collectively, “agents and

  business partners”). The Company shall notify all employees that compliance with the policies

  and procedures is the duty of individuals at all levels of the company. Such policies and procedures

  shall address:

                   a.     gifts;

                   b.     hospitality, entertainment, and expenses;

                   c.     customer travel;
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 54 of 64 PageID #: 75




                  d.        political contributions;

                  e.        charitable donations and sponsorships;

                  f.        facilitation payments; and

                  g.        solicitation and extortion.

          4.      The Company will ensure that it has a system of financial and accounting

  procedures, including a system of internal controls, reasonably designed to ensure the maintenance

  of fair and accurate books, records, and accounts. This system shall be designed to provide

  reasonable assurances that:

                  a.        transactions are executed in accordance with management’s general or

  specific authorization;

                  b.        transactions are recorded as necessary to permit preparation of financial

  statements in conformity with generally accepted accounting principles or any other criteria

  applicable to such statements, and to maintain accountability for assets;

                  c.        access to assets is permitted only in accordance with management’s general

  or specific authorization; and

                  d.        the recorded accountability for assets is compared with the existing assets

  at reasonable intervals and appropriate action is taken with respect to any differences.

                                       Periodic Risk-Based Review

          5.      The Company will develop these compliance policies and procedures on the basis

  of a periodic risk assessment addressing the individual circumstances of the Company, in particular

  the foreign bribery risks facing the Company, including, but not limited to, its geographical

  organization, interactions with various types and levels of government officials, industrial sectors
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 55 of 64 PageID #: 76




  of operation, potential clients and business partners, use of third parties, gifts, travel and

  entertainment expenses, charitable and political donations, involvement in joint venture

  arrangements, importance of licenses and permits in the Company’s operations, degree of

  governmental oversight and inspection, and volume and importance of goods and personnel

  clearing through customs and immigration.

          6.      The Company shall review its anti-corruption compliance policies and procedures

  no less than annually and update them as appropriate to ensure their continued effectiveness, taking

  into account relevant developments in the field and evolving international and industry standards.

                                  Proper Oversight and Independence

          7.      The Company will assign responsibility to one or more senior corporate executives

  of the Company for the implementation and oversight of the Company’s anti-corruption

  compliance code, policies, and procedures. Such corporate official(s) shall have the authority to

  report directly to independent monitoring bodies, including internal audit, the Company’s

  Management Board, or any appropriate committee of the Management Board, and shall have an

  adequate level of stature and autonomy from management as well as sufficient resources and

  authority to maintain such autonomy.

                                         Training and Guidance

          8.      The Company will implement mechanisms designed to ensure that its anti-

  corruption compliance code, policies, and procedures are effectively communicated to all

  directors, officers, employees, and, where necessary and appropriate, agents and business partners.

  These mechanisms shall include: (a) periodic training for all directors and officers, all employees

  in positions of leadership or trust, positions that require such training (e.g., internal audit, sales,
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 56 of 64 PageID #: 77




  legal, compliance, finance), or positions that otherwise pose a corruption risk to the Company,

  and, where necessary and appropriate, agents and business partners; and (b) corresponding

  certifications by all such directors, officers, employees, agents, and business partners, certifying

  compliance with the training requirements. The Company will conduct training in a manner

  tailored to the audience’s size, sophistication, or subject matter expertise and, where appropriate,

  will discuss prior compliance incidents.

          9.      The Company will maintain, or where necessary establish, an effective system for

  providing guidance and advice to directors, officers, employees, and, where necessary and

  appropriate, agents and business partners, on complying with the Company’s anti-corruption

  compliance code, policies, and procedures, including when they need advice on an urgent basis or

  in any foreign jurisdiction in which the Company operates.

                                 Internal Reporting and Investigation

          10.     The Company will maintain, or where necessary establish, an effective system for

  internal and, where possible, confidential reporting by, and protection of, directors, officers,

  employees, and, where appropriate, agents and business partners concerning violations of the anti-

  corruption laws or the Company’s anti-corruption compliance code, policies, and procedures.

          11.     The Company will maintain, or where necessary establish, an effective and reliable

  process with sufficient resources for responding to, investigating, and documenting allegations of

  violations of the anti-corruption laws or the Company’s anti-corruption compliance code, policies,

  and procedures. The Company will handle the investigations of such complaints in an effective

  manner, including routing the complaints to proper personnel, conducting timely and thorough

  investigations, and imposing appropriate discipline.
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 57 of 64 PageID #: 78




                                        Enforcement and Discipline

          12.     The Company will implement mechanisms designed to effectively enforce its

  compliance code, policies, and procedures, including appropriately incentivizing compliance and

  disciplining violations.

          13.     The Company will institute appropriate disciplinary procedures to address, among

  other things, violations of the anti-corruption laws and the Company’s anti-corruption compliance

  code, policies, and procedures by the Company’s directors, officers, and employees. Such

  procedures should be applied consistently, fairly and in a manner commensurate with the violation,

  regardless of the position held by, or perceived importance of, the director, officer, or employee.

  The Company shall implement procedures to ensure that where misconduct is discovered,

  reasonable steps are taken to remedy the harm resulting from such misconduct, and to ensure that

  appropriate steps are taken to prevent further similar misconduct, including assessing the internal

  controls, compliance code, policies, and procedures and making modifications necessary to ensure

  the overall anti-corruption compliance program is effective.

                                         Third-Party Relationships

          14.     The Company will institute appropriate risk-based due diligence and compliance

  requirements pertaining to the retention and oversight of all agents and business partners,

  including:

                  a.         properly documented due diligence pertaining to the hiring and appropriate

  and regular oversight of agents and business partners;
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 58 of 64 PageID #: 79




                  b.         informing agents and business partners of the Company’s commitment to

  abiding by anti-corruption laws, and of the Company’s anti-corruption compliance code, policies,

  and procedures; and

                  c.         seeking a reciprocal commitment from agents and business partners. The

  Company will understand and record the business rationale for using a third party in a transaction,

  and will conduct adequate due diligence with respect to the risks posed by a third-party partner

  such as a third-party partner’s reputations and relationships, if any, with foreign officials. The

  Company will ensure that contract terms with third parties specifically describe the services to be

  performed, that the third party is actually performing the described work, and that its compensation

  is commensurate with the work being provided in that industry and geographical region. The

  Company will engage in ongoing monitoring of third-party relationships through updated due

  diligence, training, audits, and/or annual compliance certifications by the third party.

          15.     Where necessary and appropriate, the Company will include standard provisions

  in agreements, contracts, and renewals thereof with all agents and business partners that are

  reasonably calculated to prevent violations of the anti-corruption laws, which may, depending

  upon the circumstances, include: (a) anti-corruption representations and undertakings relating to

  compliance with the anti-corruption laws; (b) rights to conduct audits of the books, records, and

  accounts of the agent or business partner to ensure compliance with the foregoing; and (c) rights

  to terminate an agent or business partner as a result of any breach of the anti-corruption laws, the

  Company’s compliance code, policies, or procedures, or the representations and undertakings

  related to such matters.
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 59 of 64 PageID #: 80




                                      Mergers and Acquisitions

          16.    The Company will develop and implement policies and procedures for mergers

  and acquisitions requiring that the Company conduct appropriate risk-based due diligence on

  potential new business entities, including appropriate FCPA and anti-corruption due diligence by

  legal, accounting, and compliance personnel.

          17.    The Company will ensure that the Company’s compliance code, policies, and

  procedures regarding the anti-corruption laws apply as quickly as is practicable to newly acquired

  businesses or entities merged with the Company and will promptly:

                 a.      train the directors, officers, employees, agents, and business partners

  consistent with Paragraphs 18 and 19 above on the anti-corruption laws and the Company’s

  compliance code, policies, and procedures regarding anti-corruption laws; and

                 b.      where warranted, conduct an FCPA-specific audit of all newly acquired or

  merged businesses as quickly as practicable.

                                Monitoring, Testing, and Remediation

          18.    In order to ensure that its compliance program does not become stale, the Company

  will conduct periodic reviews and testing of its anti-corruption compliance codes, policies, and

  procedures designed to evaluate and improve their effectiveness in preventing and detecting

  violations of anti-corruption laws and the Company’s anti-corruption codes, policies, and

  procedures, taking into account relevant developments in the field and evolving international and

  industry standards. The Company will ensure that compliance and control personnel have

  sufficient direct or indirect access to relevant sources of data to allow for timely and effective

  monitoring and/or testing of transactions. Based on such review and testing and its analysis of any
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 60 of 64 PageID #: 81




  prior misconduct, when misconduct is identified, the Company will conduct a thoughtful root

  cause analysis and timely and appropriately remediate to address the root causes.
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 61 of 64 PageID #: 82




                                         ATTACHMENT D

                                  REPORTING REQUIREMENTS

         Deutsche Bank Aktiengesellschaft (the “Company”) agrees that it will report to the Offices

  periodically, at no less than twelve-month intervals during a three-year term, regarding

  remediation and implementation of the compliance program and internal controls, policies, and

  procedures described in Attachment C. During this three-year period, the Company shall: (1)

  conduct an initial review and submit a report, and (2) conduct and prepare at least two (2) follow-

  up reviews and reports, as described below:

                 a.      By no later than one year from the date this Agreement is executed, the

  Company shall complete an initial review and submit to the Offices a written report setting forth

  a complete description of its remediation efforts to date, its proposals reasonably designed to

  improve the Company’s internal controls, policies, and procedures for ensuring compliance with

  the FCPA and other applicable anti-corruption laws, and the proposed scope of the subsequent

  reviews (the “first report”).

                 b.      The Company shall undertake at least two follow-up reviews, incorporating

  the Offices’ views on the Company’s prior reviews and reports, to further monitor and assess

  whether the Company’s policies and procedures are reasonably designed to detect and prevent

  violations of the FCPA and other applicable anti-corruption laws.

                 c.      The initial review and the first report shall be submitted by no later than one

  year after this Agreement is executed. The first follow-up review shall be completed and the

  second report shall be submitted to the Offices by no later than one year after the submission of
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 62 of 64 PageID #: 83




  the first report. The second follow-up review shall be completed and the third report shall be

  submitted to the Offices by no later than thirty days before the end of the Term.

                 d.      The reports will likely include proprietary, financial, confidential, and

  competitive business information. Moreover, public disclosure of the reports could discourage

  cooperation, impede pending or potential government investigations and thus undermine the

  objectives of the reporting requirement. For these reasons, among others, the reports and the

  contents thereof are intended to remain and shall remain non-public, except as otherwise agreed to

  by the parties in writing, or except to the extent that the Offices determine in their sole discretion

  that disclosure would be in furtherance of the Offices’ discharge of their duties and responsibilities

  or is otherwise required by law.

                 e.      The reports shall be transmitted to Chief - FCPA Unit, Fraud Section,

  Criminal Division, U.S. Department of Justice, 1400 New York Avenue NW, Washington, DC

  20530; Chief – Bank Integrity Unit, Money Laundering and Asset Recovery Section, Criminal

  Division, U.S. Department of Justice, 1400 New York Avenue NW, Washington, DC 20530; and

  Chief, Business and Securities Fraud Section, United States Attorney’s Office for the Eastern

  District of New York, 271 Cadman Plaza East, Brooklyn, New York 11201. The Company may

  extend the time period for submission of any of the reports with prior written approval of the

  Offices.
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 63 of 64 PageID #: 84




                                         ATTACHMENT E

                                         CERTIFICATION

  To:    United States Department of Justice
         Criminal Division, Fraud Section
         Attention: Chief, FCPA Unit
         Attention: Chief, MIMF Unit

         United States Department of Justice
         Criminal Division, Money Laundering and Asset Recovery Section
         Attention: Chief, Bank Integrity Unit

         United States Attorney’s Office
         Eastern District of New York
         Attention: Chief, Criminal Division


  Re:    Deferred Prosecution Agreement Disclosure Certification

  The undersigned certify, pursuant to Paragraph 27 of the Deferred Prosecution Agreement
  (“DPA”) filed on January 8, 2021 in the U.S. District Court for the Eastern District of New York,
  by and between the Offices and Deutsche Bank Aktiengesellschaft (the “Company”), that
  undersigned are aware of the Company’s disclosure obligations under Paragraph 6 of the DPA and
  that the Company has disclosed to the Offices any and all evidence or allegations of conduct
  required pursuant to Paragraph 6 of the DPA, which includes evidence or allegations that may
  constitute a violation of the FCPA anti-bribery provisions or accounting provisions had the conduct
  occurred within the jurisdiction of the United States (“Disclosable Information”). This obligation
  to disclose information extends to any and all Disclosable Information that has been identified
  through the Company’s compliance and controls program, whistleblower channel, internal audit
  reports, due diligence procedures, investigation process, or other processes. The undersigned
  further acknowledge and agree that the reporting requirement contained in Paragraph 6 and the
  representations contained in this certification constitute a significant and important component of
  the DPA and the Office’s determination whether the Company has satisfied its obligations under
  the DPA.

  The undersigned hereby certify respectively that he/she is the Chief Executive Officer (“CEO”) of
  the Company and that he/she is the Chief Financial Officer (“CFO”) of the Company and that each
  has been duly authorized by the Company to sign this Certification on behalf of the Company.

  This Certification shall constitute a material statement and representation by the undersigned and
  by, on behalf of, and for the benefit of, the Company to the executive branch of the United States
  for purposes of 18 U.S.C. § 1001, and such material statement and representation shall be deemed
  to have been made in the Eastern District of New York. This Certification shall also constitute a
Case 1:20-cr-00584-RPK-RML Document 5-1 Filed 01/07/21 Page 64 of 64 PageID #: 85




  record, document, or tangible object in connection with a matter within the jurisdiction of a
  department and agency of the United States for purposes of 18 U.S.C. § 1519, and such record,
  document, or tangible object shall be deemed to have been made in the Eastern District of New
  York.




  By:    ____________________________                      Dated: ________________________
         [NAME]
         CEO
         Deutsche Bank Aktiengesellschaft

  By:    ____________________________                      Dated: ________________________
         [NAME]
         CFO
         Deutsche Bank Aktiengesellschaft
